PER CURIAM.
Anthony Lambert, Sr., appeals the district court’s orders denying his motion to remand the action to state court and dismissing the action pursuant to Fed.R.Civ.P. 37(b), 41(b). We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Lambert v. Webb, No. CA-00-60-2-BO (E.D.N.C. Feb. 13, 2001; Sept. 21, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.